Citation Nr: 1202429	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-40 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for hepatitis C, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to February 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hepatitis C is more disabling than currently evaluated at 40 percent.  

One of the differences between the criteria for a 40 percent and a 60 percent disability rating for hepatitis C is that the former contemplates minor weight loss while the later contemplates substantial weight loss.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  "Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112 (2011).  

At the Veteran's personal hearing he testified that his weight was down to 137 pounds.  The Veteran's most recent VA examination was performed in August 2009.  The claims file was not reviewed at that time.  It was noted that the Veteran weighed 153 pounds at the examination, which the Veteran reported was down 12 pounds over the past 6 months.  Private treatment records recently submitted by the Veteran indicate that his weight is down to around 140 pounds.  Thus, the lay and medical evidence indicate that the Veteran has lost weight which could reflect a worsening of his service-connected hepatitis C.

As the current severity and extent of the Veteran's hepatitis C are unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for a higher rating.  Specific instructions to the examiner are detailed below. 

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Columbia, South Carolina, dating since August 2010.

2.  Schedule the Veteran for a VA liver examination to determine the extent of his hepatitis C.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the following: 

(a) The current symptoms and manifestations of hepatitis C.  

(b) Whether the Veteran has weight loss as a result of hepatitis C (as opposed to another cause such as the oral chemotherapy he received for metastatic lung cancer); and if so, is the weight loss mild (10 to 20 percent less than baseline) or substantial (greater than 20 percent less than baseline)?

(c) Whether the Veteran has incapacitating episodes (defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician) with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to hepatitis C; and if so, of what total duration during the past 12-month period?

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



